472 So.2d 865 (1985)
George DURAND, et al., Appellants,
v.
METROPOLITAN DADE COUNTY, a Political Subdivision of the State of Florida, Appellee.
No. 84-2564.
District Court of Appeal of Florida, Third District.
July 16, 1985.
Dean & Hartman and Denis Dean, Miami, for appellants.
Robert A. Ginsburg, Co. Atty. and John McInnis, Asst. Co. Atty., for appellee.
Before SCHWARTZ, C.J., and NESBITT and DANIEL S. PEARSON, JJ.
PER CURIAM.
Since the appellant-police officers properly stated a claim for a declaratory judgment as to their rights, if any, to supplemental pay under section 943.22 (2)(b-d), Florida Statutes (1983), the trial court erred in granting a motion to dismiss the complaint on the asserted, but obviously *866 contested ground that they were wrong on the merits. Perry v. City of Fort Lauderdale, 387 So.2d 518, 520 (Fla. 4th DCA 1980). The universally accepted rule which controls this appeal was stated in Rosenhouse v. 1950 Spring Term Grand Jury, In and For Dade County, 56 So.2d 445 (Fla. 1952):
"The test of the sufficiency of a complaint in a declaratory judgment proceeding is not whether the complaint shows that the plaintiff will succeed in getting a declaration of rights in accordance with his theory and contention, but whether he is entitled to a declaration of rights at all."
56 So.2d at 448.
Reversed.